DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12 October 2022 has been entered.  Claims 1-6, 8-9, and 11 remain pending in the application.  Claims 7, 10, and 12 have been canceled.  New claims 13-22 have been added.  Applicant's amendments to the Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 14 July 2022.
Election/Restrictions
Newly submitted claims 13-22 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Claims 13-19 are directed to an electrostatic spray system.  The inventions of newly added claims 13-19 and the originally claimed invention are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the electrostatic module to be inside the housing.  The subcombination has separate utility such as a stand-alone sprayer with disposable batteries that does not require a charging base.
Claims 20-22 are directed to a method of electrostatically spraying. The originally claimed invention and the invention of newly added claims 20-22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with an electrostatic sprayer device with a power cord for supplying power from a wall socket.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6, 8-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “a pump inside the housing”, and already includes the limitation to “a syringe assembly”.  The as-filed specification and drawings fail to disclose a sprayer device having both a pump inside the housing and a syringe assembly.  In particular, it is noted that figure 1 of the as-filed drawings show an embodiment of the sprayer device having a syringe assembly, but no pump.  Further, the specification in paragraph 76 describes the embodiment of figure 1, but does not disclose that it includes a pump.  Further, it is noted that Applicant’s Response filed 12 October 2022 fails to specifically identify where and/or how the as-filed disclosure supports amended claim 1.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (CN 103611206) in view of Wright (WO 2016/037074).
Regarding claim 1, Long discloses an electrostatic sprayer device (p. 1, ln. 2-4; fig. 1), comprising a housing (1); an electrostatic module inside the housing (p. 2, ln. 54-55); a reservoir (14, which contains a volume of air, see p. 2, ln. 52-53) attached to the housing (fig. 1) and having a cavity adapted to contain a fluid (p. 2, ln. 52-53); at least one nozzle (19) fluidly connected to the reservoir (fig. 1) wherein the at least one nozzle is configured to emit fluid in a direction along a flow pathway (figs. 2, 3); a pump inside the housing (p. 2, ln. 54-55) that propels fluid from the reservoir to the at least one nozzle (p. 2, ln. 52-53; fig. 1); an electrode assembly that electrostatically charges the fluid (p. 2, ln. 66-68); a syringe assembly (10) in communication with a fluid pathway (15) that leads to the at least one nozzle (fig. 1) such that the at least one nozzle is configured to expel fluid charged by the electrostatic module from the syringe assembly in combination with the fluid from the reservoir (p. 2, ln. 66-68; figs. 2, 3), the syringe comprising a barrel and plunger movable positioned axially inside the barrel (fig. 1).  
Long does not disclose a direct current battery that powers the electrostatic module and the pump.
Wright teaches an electrostatic sprayer device with a spray nozzle (Abstract) comprising a direct current battery (lithium ion battery, Par. 37) that powers the electrostatic module and the pump (par. 6 - the system is powered by a lithium ion battery; par. 37 - the fan 200 is powered by a battery, such as lithium ion battery).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic sprayer device of Long to include a direct current battery that powers the electrostatic module and the pump, as taught by Wright, since this would provide a portable means of powering the pump and electrostatic module.
Regarding claim 2, Long in view of Wright discloses the device described in claim 1, and further wherein fluid of the syringe assembly and/or the reservoir of the device comprises one or more of stem cells, fluid for wound care, fluid for respiratory care, and antiseptics (p. 3, ln. 7 - “liquid medicine”).
Regarding claim 3, Long in view of Wright discloses the device described in claim 1, and further wherein the nozzle expels fluid from the syringe assembly in combination with the fluid from the reservoir (figs. 2, 3).
Regarding claim 4, Long in view of Wright discloses the device described in claim 1, and further wherein the nozzle expels fluid only from the syringe assembly (MPEP 2114.II. - the manner of operating the device does not differentiate the claimed invention from that of Long in view of Wright, which discloses each and every structural limitation of the claimed invention).
Regarding claim 5, Long in view of Wright discloses the device described in claim 1, and further wherein the nozzle can expel fluid only from the syringe assembly and can also expel fluid from the syringe assembly in combination with the fluid from the reservoir (p. 2, ln. 51-53; fig. 1 - fluid from the syringe assembly is expelled by the injection pump and fluid from the reservoir is expelled by the air pump).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Wright and further in view of Pongratz et al. (US 2013/0006170).
Regarding claim 6, Long in view of Wright discloses the device described in claim 1.  Long in view of Wright does not disclose wherein fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir.
Pongratz teaches a sprayer device (10) comprising a housing (44), a reservoir (30) having a cavity adapted to contain a fluid (par. 25), at least one nozzle (36) fluidly connected to the reservoir wherein the nozzles emit fluid in a direction along a flow pathway (par. 32), a pump (72) that propels fluid from the reservoir to the at least one nozzle (par. 25), a battery (74) that powers the pump (par. 25), and a syringe assembly (14) in communication with a fluid pathway that leads to the nozzle such that the nozzle can expel fluid from the syringe assembly in combination with the fluid from the reservoir (par. 18; fig. 1, 2); and further wherein fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir (par. 18; fig. 1, 2), which enables the fluid from the reservoir to mix with the fluid from the syringe assembly (par. 32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Long in view of Wright such that fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir, as taught by Pongratz, since this would allow the fluid from the reservoir to mix with the fluid from the syringe assembly.  
Regarding claim 9, Long in view of Wright and Pongratz discloses the device described regarding claim 6, and Pongratz further teaches wherein the syringe assembly removably attaches to the housing (par. 34).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Long in view of Wright to removably attach the syringe assembly to the housing, as taught by Pongratz, since this would allow the syringe to be easily removed and replaced when empty or when a different fluid is desired to be dispensed.  
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Wright and further in view of O’Connor et al. (US 2005/0202156).
Regarding claim 8, Long in view of Wright discloses the device described in claim 1, and further wherein the plunger can be actuated electronically using an actuation member such that the plunger moves axially within the barrel to force fluid out of a distal end of the barrel such that the fluid communicates with and is expelled by the at least one nozzle assembly (9, see p. 2, ln. 51).  Long in view of Wright does not disclose wherein the plunger can also be actuated manually.
O’Connor, as further described in US 7,241,344 to Worsham et al. (see par. 12 of O’Connor), teaches an electrostatic sprayer device (3), comprising a housing (4); an electrostatic module inside the housing (par. 12 and see col. 4, ln. 62-67 of Worsham); a reservoir (30) having a cavity adapted to contain a fluid (par. 25); at least one nozzle (21/22) fluidly connected to the reservoir wherein the nozzles emit fluid in a direction along a flow pathway (par. 28; fig. 2); a pump (31) that propels fluid from the reservoir to the at least one nozzle (par. 26); an electrode assembly that electrostatically charges the fluid (par. 12 and see col. 5, ln. 52 to col. 6, ln. 6 of Worsham); a syringe assembly (7/8/10, see par. 26) in communication with a fluid pathway (6) that leads to the nozzle such that the nozzle can expel fluid from the syringe assembly in combination with the fluid from the reservoir (par. 28; fig. 2), and further wherein the syringe assembly includes a barrel (10) and a plunger (8) that is movably positioned inside the barrel (par. 26), wherein the plunger can be actuated manually or electronically using an actuation member of the device (par. 26) such that the plunger moves axially within the barrel to force fluid out of a distal end of the barrel such that the fluid communicates with and is expelled by the nozzle assembly (par. 29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Long in view of Wright to further configure the plunger to be manually actuated, as taught by O’Connor, since this would allow a user to continue to operate the device upon a loss of power.  
Regarding claim 11, Long in view of Wright discloses the device described in claim 1, but does not disclose wherein the housing is pistol-shaped.  
O’Conner teaches the device described regarding claim 8, and further wherein the housing is pistol-shaped (fig. 1, 2 - the housing has a barrel portion and a handle portion).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Long in view of Wright to further configure the housing to be pistol-shaped, as taught by O’Conner, since this would enhance the ergonomics in order to allow a user to better grasp and handle the device.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752